Citation Nr: 0311774	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  03-10 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from May 1942 to October 
1945, and was a prisoner of war from September 13, 1943 to 
May 3, 1945.  He died in August 1994.  The appellant is his 
widow.

By decision dated in May 1997, the Board concluded that the 
appellant's claim for service connection for the cause of the 
veteran's death was not well grounded, and denied the claim.  
That determination was appealed to the then titled United 
States Court of Veterans Appeals (now United States Court of 
Appeals for Veterans Claims (Court)).  However, in June 1997, 
the appellant also submitted a Statement in Support of Claim 
and indicated that she wanted a medical report to be 
"considered as new and material evidence to reopen my claim 
for service connected death benefits."  By rating action 
dated in July 1997, the Regional Office (RO) denied a 
reopened claim for service connection for the cause of the 
veteran's death.  The appellant provided notice of 
disagreement with the July 1997 rating decision in August 
1997.  By decision in February 1999, the then titled United 
States Court of Veterans Appeals affirmed the Board's May 
1997 determination.  This determination was, in turn, upheld 
by the United States Court of Appeals for the Federal 
Circuit.  230 F.3d 1383 (February 16, 2000).

The Board acknowledges that the appellant's attorney argues 
that this claim should be readjudicated pursuant to section 
7(b) of the Veterans Claims Assistance Act.  See Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West. 2002)).  
As noted above, the Board denied the appellant's claim for 
service connection for the cause of the veteran's death in 
May 1997.  Since that determination was affirmed by the 
Court, it cannot be disputed that it became final.  It must 
be observed that the May 1997 Board decision does not fall 
within the time frame in which readjudication under the VCAA 
is authorized.  Accordingly, despite the assertions of the 
appellant's representative, there is no basis for 
readjudication of the appellant's initial claim for service 
connection for the cause of the veteran's death under the 
VCAA.


FINDINGS OF FACT

1.  By decision in May 1997, the Board denied service 
connection for the cause of the veteran's death.

2.  The evidence added to the record since the May 1997 Board 
decision is cumulative of the evidence previously considered 
and is not so significant that it must be considered in order 
to decide fairly the merits of the claim for service 
connection for the cause of the veteran's death.


CONCLUSION OF LAW

The May 1997 decision of the Board that denied service 
connection for the cause of the veteran's death is final and 
new and material evidence has not been received to reopen the 
claim for service connection.  38 U.S.C.A. §§ 5108, 7104(b) 
(West 2002); 38 C.F.R. §§ 3.156(a) (as in effect prior to 
August 29, 2001); 38 C.F.R. § 20.1100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of the Department of 
Veterans Affairs (VA) to notify a claimant and the 
representative of the information and evidence necessary to 
substantiate a claim, and has enhanced VA's duty to assist a 
claimant in developing the evidence necessary to substantiate 
a claim.  See VCAA. 

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.  

VA has met its duty to notify and assist in the appellant's 
case.  A rating decision apprised the appellant of the 
reasons and bases for the VA decision.  A statement of the 
case apprised the appellant of the law applicable in 
adjudicating the appeal.  By letter dated in June 2001, the 
RO apprised the appellant of the pertinent provisions of the 
VCAA and of that evidence she needed to submit and the 
development the VA would undertake.  There is no indication 
that this correspondence was returned as undeliverable.  As 
such, the Board finds that the VA's duty to notify the 
appellant of the information and evidence necessary to 
substantiate her claim, as well as the actions expected of 
her and those the VA would provide, have been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's available service medical 
records as well as post-service VA and private treatment 
records.  The appellant has not indicated that there is any 
additional evidence that could be obtained.  Accordingly, the 
Board finds that all information and evidence have been 
developed to the extent possible and that no prejudice will 
result to the appellant by the Board's consideration of this 
matter.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).

The law is clear that "the Board does not have jurisdiction 
to consider a claim which it previously adjudicated unless 
new and material evidence is presented, and before the Board 
may reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Once entitlement to service connection for a disability has 
been denied by a decision of the Board, that determination is 
final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  In order 
to later establish service connection for the disorder in 
question, it is required that new and material evidence be 
presented which provides a basis warranting reopening the 
case.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  (The provisions of 38 C.F.R. § 3.156, which 
define new and material evidence, were changed in 2001, but 
only as to claims filed on or after August 29, 2001.  66 Fed. 
Reg. 45,629.)  Under the standard in effect in the 
appellant's case, newly received evidence may be sufficient 
to reopen a claim if it contributes to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the last final 
disallowance of the claim for service connection for the 
cause of the veteran's death is the Board's May 1997 
decision.  Therefore, the Board must review, in light of the 
applicable law, regulations, and the Court cases regarding 
finality, the additional evidence submitted since that 
determination.  In order to do so, the Board will separately 
describe the evidence that was of record at the time of the 
May 1997 Board decision, and the evidence presented 
subsequently.  The prior evidence of record is important in 
determining newness and materiality for the purposes of 
deciding whether to reopen a claim.  Id.

The "old" evidence 

The available service medical records include morning reports 
that show the veteran was seen for an unspecified problem in 
July 1943.  He was returned to duty that day.

In September 1986, the veteran completed a prisoner of war 
medical history form.  He indicated that he had weighed 114 
pounds when he entered service, and that his lowest weight in 
captivity was 80 pounds.  He denied having chest pain, rapid 
heart beats, skipped or missed beats, frequent urination, 
bloody urine, kidney stone, or swelling of the legs or feet, 
while in captivity.  He also denied having acquired beriberi 
or pneumonia while in captivity.  He reported having acquired 
vitamin deficiency during captivity.

A VA prisoner of war evaluation was conducted in September 
1986.  The final diagnoses included pora-renal cyst of the 
right kidney, essential hypertension, bilateral carotid 
insufficiency, and poor renal function.  The veteran denied 
all respiratory complaints.  On examination, breath sounds 
were normal, and percussion was normal.  He denied edema of 
the extremities.  A chest X-ray study revealed that the lungs 
were clear of active infiltrates.  A genitourinary 
examination diagnosed nephrosclerosis with decreased renal 
function, most likely due to generalized arteriosclerosis.  

Private medical records dated from 1969 to 1984 have been 
associated with the claims folder.  The veteran reported a 
tight chest in May 1972.  When hospitalized in October 1984, 
a history of chronic obstructive pulmonary disease was noted.  
Possible coronary artery disease was diagnosed.

The death certificate discloses that the veteran was 74 years 
old when he died in August 1994 of pneumonia due to renal 
failure.  No other conditions were listed as contributing to 
his death.

An autopsy was conducted.  It was noted that the veteran had 
been in a private hospital from May to July 1994, having been 
admitted for complaints of shortness of breath and chest 
pain.  The summary shows that the immediate cause of death 
was diffuse left lower lobe bronchopneumonia.  It was further 
noted that the veteran had complications of several chronic 
disease processes, including hypertensive cardiovascular 
disease; chronic renal disease with renal failure; chronic 
pulmonary disease; and esophageal stricture with anorexia and 
significant malnutrition, each of which was an important 
factor contributing to the veteran's death.

In a statement dated in July 1995, a private physician 
related that the veteran had been a patient of his and that 
he suffered from chronic obstructive lung disease and 
recurrent episodes of pneumonia that eventually took his 
life.  The physician opined that the veteran's time as a 
prisoner of war could have precipitated the initial 
development of his lung disease.

At the time of the veteran's death, service connection was in 
effect for post-traumatic stress disorder (PTSD), evaluated 
as 30 percent disabling.

The additional evidence  

The appellant sought to reopen her claim for service 
connection for the cause of the veteran's death in June 1987.  
She attached what appears to be an excerpt from a medical 
article discussing the relationship between anxiety and 
physical problems.  

Analysis 

Service connection may be granted for disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110 (West 2002).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Id; Allen 
v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
the service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal relationship.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2002).

As noted above, most of the veteran's service medical records 
are not available.  In cases such as these, the VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit of the doubt rule.  Pruitt 
v. Derwinski, 2 Vet. App. 83, 85 91992); O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  The Board's analysis of the 
appellant's claim was undertaken with this duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all the evidence that may be favorable to the 
appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).  

The evidence submitted since the Board's determination of May 
1997 includes statements from the appellant and what is 
apparently an excerpt of a medical article linking anxiety 
and physical health problems.  It must be noted that this 
evidence provided no link between the veteran's service-
connected PTSD and the cause of his death.  Indeed, while the 
report referred to the fact that death due to cardiovascular 
disease or cerebrovascular disease is higher among those with 
anxiety disorders than those who are not anxious, it must be 
emphasized that the veteran's death was attributable to lung 
disease and renal failure.  

The Board acknowledges that the appellant asserts that 
service connection is warranted for the cause of the 
veteran's death.  Since it has not been established that she 
is a medical expert, the appellant is not competent to 
express an authoritative opinion regarding either the 
veteran's medical condition or any questions regarding 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Neither the medical evidence nor the lay 
evidence provides a basis on which it may be concluded that 
the additional evidence is new and material so as to reopen 
the claim for service connection for the cause of the 
veteran's death.  There is no competent medical evidence 
demonstrating that a disability of service origin caused or 
contributed to the veteran's death.  In this regard, the 
Board points out that in order to constitute new and material 
evidence in this case, the evidence must show that the 
veteran's fatal lung disease due to renal failure, which was 
first documented many years after service, was related to his 
period of service.  No such medical opinion has been 
submitted in this case.  Similarly, there is no competent 
medical evidence establishing that the veteran's service-
connected PTSD contributed in any way to his death.  

In summary, the Board finds that the evidence submitted since 
the Board's determination of May 1997, when viewed in 
conjunction with all the other evidence of record, is merely 
cumulative and redundant, and has no significant effect upon 
the facts previously considered.  As such, it is not new and 
material as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the appellant's claim for service 
connection for the cause of the veteran's death.  


ORDER

Since new and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death, the appeal is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

